Case: 18-1716
         Case 1:16-cv-10254-DJC
                Document: 22 Page:
                                Document
                                   1   Date
                                         152 Filed:
                                               Filed11/14/2018
                                                     11/14/18 Page
                                                                Entry
                                                                   1 ofID:
                                                                        1 6213050




               United States Court of Appeals
                                For the First Circuit
                               ____________________________

 No.    18-1716

                                      ALYSSA LEADER

                                      Plaintiff - Appellant

                                               v.

                  PRESIDENT AND FELLOWS OF HARVARD COLLEGE

                                      Defendant - Appellee

                    HARVARD UNIVERSITY BOARD OF OVERSEERS

                                         Defendant
                               ____________________________

                                         JUDGMENT

                                 Entered: November 14, 2018
                                 Pursuant to 1st Cir. R. 27.0(d)

        Upon consideration of stipulation, it is hereby ordered that this appeal be voluntarily
 dismissed pursuant to Fed. R. App. P. 42(b) with each party to bear its own costs.

        Mandate to issue forthwith.

                                            By the Court:

                                            Maria R. Hamilton, Clerk


 cc:
 Sara Elizabeth Burns
 Alexander Solomon Zalkin
 Victoria L. Steinberg
 Corrina L. Hale
 Bradley N. Garcia
 Apalla U. Chopra
 Patrick D. McKegney
 Wendy J. Murphy
